                                                                                          10/8/20, 2:54 AM




       Remote Depositions
       Sharika M. Robinson <srobinson@sharikamrobinsonlaw.com>
       Fri 10/2/2020 5:02 PM
       To: Geis, Chris <Chris.Geis@wbd-us.com>
       I agree to an electronic/remote depositions.

       Everyday someone I know or know of catches COVID, now our President has it. I’m not going
       to put you or your elderly clients at risk for something that can be performed remotely.

       Also, send me a few dates that work for you this month for those deponents.

       Best,

       Sharika

       Get Outlook for iOS




about:blank                                                                                    Page 1 of 1

                     Case 5:19-cv-00467-BO Document 46-1 Filed 10/08/20 Page 1 of 1
